IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


ANTHONY SCOTT,                               : No. 129 EM 2018
                                             :
                    Petitioner               :
                                             :
                                             :
              v.                             :
                                             :
                                             :
LILLIAN RANSOM,                              :
                                             :
                    Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 8th day of January, 2019, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.                The

Prothonotary is DIRECTED to strike the name of the judge from the caption.